Exhibit 1.1 Underwriting Agreement January 23, 2017 Rodman & Renshaw, a unit of H.C. Wainwright & Co., LLC As the Representative of the Several underwriters, if any, signatory hereto and named in Schedule I hereto 430 Park Avenue New York, New York 10022 Ladies and Gentlemen: BioAmber Inc., a Delaware corporation (the “Company”), proposes, subject to the terms and conditions stated herein, to issue and sell to the Underwriters signatory hereto and named in Schedule I hereto (the “Underwriters”), for whom you are acting as representative (the “Representative”), an aggregate of 3,684,212 combinations each consisting of one share (the “Firm Shares”) of Common Stock, par value $0.01 per share (“Stock”), of the Company and one half of a warrant to purchase Stock as set forth in the Prospectus (as defined herein) (the “Firm Warrants”). The Firm Shares and the Option Shares (as defined herein) that that the Underwriters elect to purchase pursuant to Section2 hereof are also sometimes collectively referred to as the “Shares” and the Firm Warrants and the Option Warrants (as defined herein) are also sometimes collectively referred to herein as the “Warrants”.The Shares and the Warrants are sometimes referred to as the “Securities”. To the extent there are no additional Underwriters listed on Schedule I other than you, the term Representatives as used herein shall mean you, as Underwriters, and the terms Representatives and Underwriters shall mean either the singular or plural as the context requires. The Representative and the Company acknowledge that the Company will be conducting a simultaneous private placement in Canada of combinations on the same terms as the offering contemplated herein (the “Canadian Placement”). The terms of the Canadian Placement are as set forth in the Prospectus.
